Lumpkin, Justice.
This case, in view of the former decisions of this court by which the present bench is bound, and which have never been reviewed in the manner pointed out by law, presents a very narrow field for discussion. It involves two questions only: First, whether a guardian who, during the war between the States, in good faith invested the funds of his ward in Confederate bonds, under an order of the judge of the superior court properly obtained in conformity with the then existing statutes of this State, is liable to be called to account by his ward for loss thus occasioned; and, secondly, whether this court is constrained to follow the decisions of the Supreme Court of the United States rendered in similar’ cases. On both questions the law has been definitely settled by previous adjudications of this court. The case of Nelms et al. v. Summers, 54 Ga. 605, is exactly in point upon the first question; and that of McWhorter v. Tarpley et al., Ibid. 291, is conclusive of the. second. We shall content ourselves with merely referring to the reasoning employed by Judges Jackson and McCay in the opinions delivered by them, respectively, in these cases; and will only further remark that the doctrine laid down by them is distinctly recognized by this court in the case of McCook v. Harp, 81 Ga. 236, which cites stall other cases in point which came before this court for review.

Judgment affirmed.